          Case 1:20-cr-00225-KBJ Document 5 Filed 10/26/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                           : Case No. 20-CR-225-2 (KBJ/GMH)
                                                    :
               v.                                   :
                                                    :
ENIYANNA ONYEWU, also known as,                     :
REGGIE ONYEWU                                       :
                                                    :
       Defendant.                                   :

          GOVERNMENT=S MEMORANDUM IN SUPPORT OF DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of its request that the

defendant be detained pending trial.

                                          Introduction

       The defendant is presently charged by indictment with one count of conspiracy in violation

of 18 Section 371.     This charge arises from a series of armed robberies of commercial

establishments in the Washington, D.C. metropolitan area in January, 2018. In each of these

robberies, two or three suspects entered the establishment (gas stations, liquor or convenience

stores, and, in a few cases, restaurants) while armed with one or more semi-automatic handguns.

The suspects wore dark clothing, masks that partially covered their faces, and often wore

translucent, vinyl-like gloves. The suspects demanded that the employees give them money from

the cash register. On several occasions, the suspects forced employees to offices within the

establishment seeking to obtain more money that might be held there for safekeeping. While the

suspects did not fire their weapons, in a few of the robberies, they physically assaulted store



                                              1
             Case 1:20-cr-00225-KBJ Document 5 Filed 10/26/20 Page 2 of 6




employees and/or customers. Based on video from each of the robberies set forth as overt acts in

the indictment, law enforcement agents believed the robberies were committed by the same

persons.

       As law enforcement officers were continuing to investigate this series of robberies, on

February 8, 2018, defendant Enyinna Onyewu and co-defendant Emmanuel Sumo were arrested

in connection with an armed home invasion in Prince George’s County, Maryland. Defendant

Sumo was wearing a distinctive “Joy Division” shirt worn by one of the suspects in two of the

robberies charged as overt acts in the indictment. Police officers found defendant Onyewu’s car

near the scene of the home invasion, and they searched the car after receiving a search warrant.

In the car, the officers found several items that had DNA of all three charged defendants in this

case, clothing that matched the charged robberies, including a mask that had DNA from defendant

Onyewu and defendant Sumo, as well as a box of .45 caliber ammunition. See Exhibit 1 (Photos

of Defendant Onyewu’s Car). Notably, in the robbery of the El Don restaurant on January 12,

2018, one of the suspects racked the handgun he was carrying during the robbery, and employees

of the restaurant recovered a .45 caliber cartridge from the floor of the restaurant. Additionally,

officers executed a search warrant at defendant Onyewu’s residence and recovered vinyl gloves

like those worn by the suspects in the robberies and other clothing (including a “G-Star Raw”

sweatshirt) that matched clothing worn by the suspects in some of the robberies. See Exhibit 2

(Still Photos). The home invasion charges against defendants Sumo and Onyewu were later

dismissed.

       As the investigation continued, on or about August 5, 2019, defendant Quaysa Flumo was

arrested in connection with one of the robberies that occurred in Montgomery County, Maryland.


                                               2
           Case 1:20-cr-00225-KBJ Document 5 Filed 10/26/20 Page 3 of 6




On or about August 8, 2019, an agent with the FBI and a detective from the Montgomery County

Police Department met with defendant Flumo. The detective told defendant Flumo that they had

recovered a distinctive jacket with multiple zippers on the front from Onyewu’s car.             The

detective also told him that this jacket was worn by one of the suspect’s in one of robberies and

that they had recovered “selfies” from Flumo’s cellphone showing him in that same jacket.

Defendant Flumo generally denied his involvement in the series of robberies.

       However, later that same day, defendant Flumo called defendant Sumo. The call was

recorded per the Montgomery County jail policies. In coded language, defendant Flumo told

defendant Sumo that an FBI agent and detective from Montgomery County had come to see him.

Defendant Flumo then told defendant Sumo, in coded language, that he need him to get rid of the

“orange and black jacket.” Flumo continued and said that was “evidence” and that “if you do

that, we good.” The reference to the “orange and black jacket” is significant because in three of

the robberies one of the suspects (presumably Flumo) was wearing a distinctive black and orange

jacket. See Exhibits 3 (Still Photos from Lucky 7) and 4 (Still Photos from Lucky’s Beer and

Wine). The three defendants continue to associate with one another and indeed were arrested

together this month in Missouri and charged with identity theft, forgery, and related charges.

                                        Applicable Law

       At a detention hearing the government may present evidence by way of a proffer. United

States v. Smith, 79 F.3d 1208, 1209-10 (D.C. Cir. 1996). Each of the four factors under Section

3142(g) that are to guide the Court=s detention decisionC(1) the nature and circumstances of the

offenses charged; (2) the weight of the evidence against the defendant; (3) the history and

characteristics of the defendant; and (4) the nature and seriousness of the danger posed to the


                                               3
            Case 1:20-cr-00225-KBJ Document 5 Filed 10/26/20 Page 4 of 6




community by the defendant’s releaseCstrongly support the need for and wisdom of detaining the

defendant. See 18 U.S.C. ' 3142(g).

                                           Argument

I.     The defendant presents a serious danger to the community.

       A.      Nature and Circumstances of the Offenses Charged

       The nature and circumstances of the offense charged provides powerful and convincing

reasons to detain the defendant until trial. Simply put, in one month, the defendant and his co-

defendants robbed ten stores at gun point. The employees were no doubt terrified, and, in a few

instances, were physically assaulted. This factor, then, weighs in favor of detention.

               B.     Weight of the Evidence

       The weight of the evidence against the defendant is strong. As noted above, all three

defendants charged in this case are tied by DNA evidence to defendant Onyewu’s car. Officers

recovered clothing that matches clothing (including jackets, pants, and a mask) worn by the

suspects in the robberies from that car. They also recovered ammunition that was the same caliber

as that used the robbery of the El Don restaurant. Further, in searching defendant Onyewu’s

residence they found additional clothing (boots and a G-Star raw sweatshirt) that matches clothing

worn by one of the suspects in at least two of the robberies. They also recovered vinyl gloves

similar to those worn by the suspects in the robberies from defendant Onyewu’s residence.

Finally, as noted above, defendant Flumo instructed defendant Sumo to get rid of an “orange and

black jacket” after being interviewed by law enforcement agents. The grand jury has returned an

indictment against the defendant accordingly, signifying a finding of probable cause

       C.      The Defendant’s History and Characteristics


                                               4
            Case 1:20-cr-00225-KBJ Document 5 Filed 10/26/20 Page 5 of 6




       At first glance, defendant Onyewu does not appear to have significant criminal history.

He has a prior handgun conviction from Montgomery County, Maryland from 2012. However,

after he and co-defendant Emmanuel Sumo were arrested in Prince George’s County, Maryland in

connection with the home invasion, he was held without bond from February 8, 2018 until the

charges in that case were dismissed. Moreover, as reflected in the pre-trial services report, in

October 2020, the defendant was charged in Missouri with identity theft, possession of forgery

equipment, and other offenses. Co-defendants Emmanuel Sumo and Quaysa Flumo were arrested

with defendant Onyewu in that incident as well and face similar charges. Accordingly, in part

because of the nature of those recent charges, this factor favors detention.

       D.      Danger to the Community

       Finally, there can be no doubt that, for the reasons outlined above, the defendant presents

a serious danger to the community. Again, the defendant is charged with conspiracy to commit

robbery of commercial establishments with two other individuals. Ten robberies (all armed) are

set forth as overt acts in the indictment. Respectfully, nothing short of pre-trial detention is

appropriate for the defendant.




                                                5
           Case 1:20-cr-00225-KBJ Document 5 Filed 10/26/20 Page 6 of 6




       WHEREFORE, we respectfully request that the Court order that the defendant be held

pending trial in this matter.

                                         Respectfully submitted,

                                         MICHAEL R. SHERWIN,
                                         ACTING UNITED STATES ATTORNEY



                                         /s/ Nihar Mohanty
                                         NIHAR R. MOHANTY
                                         Assistant United States Attorney
                                         D. C. Bar No. 436-686
                                         555 4th Street, N.W.
                                         Room 4120
                                         Washington, D.C. 20530
                                         (202) 252-7700




                                          6
